Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


          DETAILED ACTION

Priority 
Acknowledge is made of applicants’ claim for foreign priority base on an application CN201910646891.0  filed in China on 07/25/2019. 
It is noted that Applicants have filled a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file.


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
Set of Claims 1-10 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitation. 
The following is a statement of reason for the indication of allowable subject matter:
Claim 1 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Mitani et al. (U.S. Pub. No.  2011/0136782), Ikeura et al. (U.S. Pub. No.  2009/0156572), and ATOBE et al. (U.S. Pub. No.  2010/0029690, taken individually or in combination, do not teach the claimed invention having a nitrogen-containing heterocyclic organic compound, having a chemical 
structure represented by the following formula (I):

    PNG
    media_image1.png
    157
    300
    media_image1.png
    Greyscale
 
wherein, 
X is N or CH; 
Y is a single bond, O, S, an imino, a methylene, a methylidenesilane group, a substituted imino, a substituted methylene, or a substituted methylidenesilane group, and the substituents in the substituted imino, the substituted methylene, and the substituted methylidenesilane group are each independently selected from one of a hydrogen, a deuteron, a C1-C30 alkyl, a C1-C30 alkyl substituted with a heteroatom, a C6-C30 aryl, and a C3-C3o heteroaryl; 
L, Ar1, and Ar2 are each independently selected from one of a C6-C30 aryl, a C3- C30 heteroaryl, a substituted C6-C30 aryl, and a substituted C3-C30 heteroaryl; 
n is an integer from 0 to 3; 
1 to R8 are each independently selected from one of a hydrogen, a deuteron, a halogen, a C1-C30 alkyl, a C1-C30 alkyl substituted with a heteroatom, a C6-C30 aryl, and a C3-C30 heteroaryl and others limitations as cited in independent claim.
Claims 2-10 are also allowed as being dependent on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (571) 270-5841.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/DUNG A. LE/Primary Examiner, Art Unit 2819